        Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 1 of 10



     Steven A. Nielsen (CSB 133864)
1    100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939
2    415-272-8210
     Steve@NielsenPatents.com
3
     Isaac Rabicoff
4    (Pro Hac Vice admission to be filed)
5    RABICOFF LAW LLC
     73 W Monroe St
6    Chicago, IL 60603
     773-669-4590
7    isaac@rabilaw.com
8    Attorneys for Plaintiff
     Inventergy LBS, LLC
9
                           IN THE UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO DIVISION

12
     Inventergy LBS, LLC,
13                                                                 Case No. ________________
            Plaintiff,
14                                                                 Patent Case
            v.
15                                                                 Jury Trial Demanded
     Laipac USA,
16
17          Defendant.

18
19
                                COMPLAINT FOR PATENT INFRINGEMENT
20
            Plaintiff Inventergy LBS, LLC ("Inventergy"), through its attorneys, complains of Laipac
21
     USA ("Laipac"), and alleges the following:
22
23                                                  PARTIES

24          1.      Plaintiff Inventergy LBS, LLC is a corporation organized and existing under the
25   laws of Delaware that maintains its principal place of business at 900 East Hamilton Avenue,
26
     Campbell, CA 95008.
27
28
                                                        1
                                            Complaint with Jury Demand
         Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 2 of 10



             2.       Defendant Laipac USA is a corporation organized and existing under the laws of
1
2    California that maintains its principal place of business at 18 Bartol Street # 119 San Francisco,

3    CA 94133 USA.

4                                                  JURISDICTION
5            3.       This is an action for patent infringement arising under the patent laws of the United
6
     States, Title 35 of the United States Code.
7
             4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
8
     1338(a).
9
10           5.       This Court has personal jurisdiction over Defendant because it has engaged in

11   systematic and continuous business activities in this District, and is incorporated in this District's

12   state. As described below, Defendant has committed acts of patent infringement giving rise to this
13   action within this District.
14
                                                      VENUE
15
             6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
16
     committed acts of patent infringement in this District, has an established place of business in this
17
     District, and is incorporated in this District's state. In addition, Inventergy has suffered harm in
18
19   this district.

20                                               PATENTS-IN-SUIT
21           7.       Inventergy is the assignee of all right, title and interest in United States Patent Nos.
22   8,760,286 (the "'286 Patent"); 8,154,401 (the "'401 Patent"); 9,219,978 (the "'978 Patent");
23
     (collectively the "Patents-in-Suit"); including all rights to enforce and prosecute actions for
24
     infringement and to collect damages for all relevant times against infringers of the Patents-in-Suit.
25
     Accordingly, Inventergy possesses the exclusive right and standing to prosecute the present action
26
27   for infringement of the Patents-in-Suit by Defendant.

28
                                                         2
                                             Complaint with Jury Demand
         Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 3 of 10



                                              The '286 Patent
1
2           8.      The '286 Patent is entitled "System and method for communication with a tracking

3    device," and issued 6/24/2014. The application leading to the '286 Patent was filed on 4/10/2012,

4    which ultimately claims priority from provisional application number 61/065,116, filed on
5    2/8/2008. A true and correct copy of the '286 Patent is attached hereto as Exhibit 1 and
6
     incorporated herein by reference.
7
            9.      The '286 Patent is valid and enforceable.
8
                                              THE '401 PATENT
9
10
            10.     The '401 Patent is entitled "System and method for communication with a tracking
11
     device," and issued 4/10/2012. The application leading to the '401 Patent was filed on 2/9/2009,
12
     which ultimately claims priority from provisional application number 61/065,116, filed on
13
14   2/8/2008. A true and correct copy of the '401 Patent is attached hereto as Exhibit 2 and

15   incorporated herein by reference.

16          11.     The '401 Patent is valid and enforceable.
17                                            THE '978 PATENT
18
19          12.     The '978 Patent is entitled "System and method for communication with a tracking

20   device," and issued 12/22/2015. The application leading to the '978 Patent was filed on 6/24/2014,
21   which ultimately claims priority from provisional application number 61/065,116, filed on
22
     2/8/2008. A true and correct copy of the '978 Patent is attached hereto as Exhibit 3 and
23
     incorporated herein by reference.
24
            13.     The '978 Patent is valid and enforceable.
25
26                            COUNT 1: INFRINGEMENT OF THE '286 PATENT

27          14.     Inventergy incorporates the above paragraphs herein by reference.

28
                                                      3
                                          Complaint with Jury Demand
         Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 4 of 10



            15.     Direct Infringement. Defendant has been and continues to directly infringe one or
1
2    more claims of the '286 Patent in at least this District by making, using, offering to sell, selling

3    and/or importing, without limitation, at least Laipac's S911 Lola (among the "Exemplary Laipac

4    Products") that infringe at least exemplary claims 1 of the '286 Patent (the "Exemplary '286 Patent
5    Claims") literally or by the doctrine of equivalence. On information and belief, numerous other
6
     devices that infringe the claims of the '286 Patent have been made, used, sold, imported, and
7
     offered for sale by Defendant and/or its customers.
8
            16.     Defendant also has and continues to directly infringe, literally or under the doctrine
9
10   of equivalents, the Exemplary '286 Patent Claims, by having its employees internally test and use

11   these Exemplary Products.

12          17.     The service of this Complaint upon Defendant constitutes actual knowledge of
13
     infringement as alleged here. Moreover, prior to the filing of this complaint, Defendant had actual
14
     knowledge of the '286 Patent and that its Exemplary Laipac Products and the products
15
     incorporating them are imported into, sold, offered for sale, and used in the United States, based
16
     on a Letter sent to Laipac on 5/21/2018 (the “Letter”). In addition to actual knowledge of the '286
17
18   Patent, prior to the filing of this complaint, the Letter also imparted actual knowledge upon Laipac

19   that the Exemplary Laipac Products, and the use by consumers of those products, in the customary
20   and intended manner, is likely to infringe the '286 Patent.
21
            18.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
22
     for sale, market, and/or import into the United States, products that infringe the '286 Patent. On
23
     information and belief, Defendant has also continued to sell the Exemplary Laipac Products and
24
25   distribute product literature and website materials inducing end users and others to use its products

26   in the customary and intended manner that infringes the '286 Patent. Thus, on information and

27   belief, Defendant is contributing to and/or inducing the infringement of the '286 Patent.
28
                                                        4
                                            Complaint with Jury Demand
         Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 5 of 10



               19.   Induced Infringement. Defendant actively, knowingly, and intentionally has been
1
2    and continues to induce infringement of the '286 Patent, literally or by the doctrine of equivalence,

3    by selling Exemplary Laipac Products to their customers for use in end-user products in a manner

4    that infringes one or more claims of the '286 Patent.
5              20.   Contributory Infringement. Defendant actively, knowingly, and intentionally has
6
     been and continues materially contribute to their own customers' infringement of the '286 Patent,
7
     literally or by the doctrine of equivalence, by selling Exemplary Laipac Products to their
8
     customers for use in end-user products in a manner that infringes one or more claims of the '286
9
10   Patent.

11             21.   Exhibit 4 includes charts comparing the Exemplary '286 Patent Claims to the

12   Exemplary Laipac Products. As set forth in these charts, the Exemplary Laipac Products practice
13
     the technology claimed by the '286 Patent. Accordingly, the Exemplary Laipac Products
14
     incorporated in these charts satisfy all elements of the Exemplary '286 Patent Claims.
15
               22.   Inventergy therefore incorporates by reference in its allegations herein the claim
16
     charts of Exhibit 4.
17
18             23.   Inventergy is entitled to recover damages adequate to compensate for Defendant's

19   infringement.
20                             COUNT 2: INFRINGEMENT OF THE '401 PATENT
21             24.   Inventergy incorporates the above paragraphs herein by reference.
22
               25.   Direct Infringement. Defendant has been and continues to directly infringe one or
23
     more claims of the '401 Patent in at least this District by making, using, offering to sell, selling
24
     and/or importing, without limitation, at least the Exemplary Laipac Products that infringe at least
25
26   exemplary claims 1 of the '401 Patent (the "Exemplary '401 Patent Claims") literally or by the

27   doctrine of equivalence. On information and belief, numerous other devices that infringe the
28
                                                        5
                                            Complaint with Jury Demand
         Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 6 of 10



     claims of the '401 Patent have been made, used, sold, imported, and offered for sale by Defendant
1
2    and/or its customers.

3           26.     Defendant also has and continues to directly infringe, literally or under the doctrine

4    of equivalents, the Exemplary '401 Patent Claims, by having its employees internally test and use
5    these Exemplary Products.
6
            27.     The service of this Complaint upon Defendant constitutes actual knowledge of
7
     infringement as alleged here. Moreover, prior to the filing of this complaint, Defendant had actual
8
     knowledge of the '286 Patent and that its Exemplary Laipac Products and the products
9
10   incorporating them are imported into, sold, offered for sale, and used in the United States, based

11   on a Letter sent to Laipac on 5/21/2018 (the “Letter”). In addition to actual knowledge of the '286

12   Patent, prior to the filing of this complaint, the Letter also imparted actual knowledge upon Laipac
13
     that the Exemplary Laipac Products, and the use by consumers of those products, in the customary
14
     and intended manner, is likely to infringe the '286 Patent.
15
            28.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
16
     for sale, market, and/or import into the United States, products that infringe the '401 Patent. On
17
18   information and belief, Defendant has also continued to sell the Exemplary Laipac Products and

19   distribute product literature and website materials inducing end users and others to use its products
20   in the customary and intended manner that infringes the '401 Patent. Thus, on information and
21
     belief, Defendant is contributing to and/or inducing the infringement of the '401 Patent.
22
            29.     Induced Infringement. Defendant actively, knowingly, and intentionally has been
23
     and continues to induce infringement of the '401 Patent, literally or by the doctrine of equivalence,
24
25   by selling Exemplary Laipac Products to their customers for use in end-user products in a manner

26   that infringes one or more claims of the '401 Patent.

27
28
                                                       6
                                           Complaint with Jury Demand
         Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 7 of 10



               30.   Contributory Infringement. Defendant actively, knowingly, and intentionally has
1
2    been and continues materially contribute to their own customers' infringement of the '401 Patent,

3    literally or by the doctrine of equivalence, by selling Exemplary Laipac Products to their

4    customers for use in end-user products in a manner that infringes one or more claims of the '401
5    Patent.
6
               31.   Exhibit 5 includes charts comparing the Exemplary '401 Patent Claims to the
7
     Exemplary Laipac Products. As set forth in these charts, the Exemplary Laipac Products practice
8
     the technology claimed by the '401 Patent. Accordingly, the Exemplary Laipac Products
9
10   incorporated in these charts satisfy all elements of the Exemplary '401 Patent Claims.

11             32.   Inventergy therefore incorporates by reference in its allegations herein the claim

12   charts of Exhibit 5.
13
               33.   Inventergy is entitled to recover damages adequate to compensate for Defendant's
14
     infringement.
15
                               COUNT 3: INFRINGEMENT OF THE '978 PATENT
16
               34.   Inventergy incorporates the above paragraphs herein by reference.
17
18             35.   Direct Infringement. Defendant has been and continues to directly infringe one or

19   more claims of the '978 Patent in at least this District by making, using, offering to sell, selling

20   and/or importing, without limitation, at least the Exemplary Laipac Products that infringe at least
21   exemplary claims 1 of the '978 Patent (the "Exemplary '978 Patent Claims") literally or by the
22
     doctrine of equivalence. On information and belief, numerous other devices that infringe the
23
     claims of the '978 Patent have been made, used, sold, imported, and offered for sale by Defendant
24
     and/or its customers.
25
26
27
28
                                                        7
                                            Complaint with Jury Demand
         Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 8 of 10



            36.     Defendant also has and continues to directly infringe, literally or under the doctrine
1
2    of equivalents, the Exemplary '978 Patent Claims, by having its employees internally test and use

3    these Exemplary Products.

4           37.     The service of this Complaint upon Defendant constitutes actual knowledge of
5    infringement as alleged here. Moreover, prior to the filing of this complaint, Defendant had actual
6
     knowledge of the '286 Patent and that its Exemplary Laipac Products and the products
7
     incorporating them are imported into, sold, offered for sale, and used in the United States, based
8
     on a Letter sent to Laipac on 5/21/2018 (the “Letter”). In addition to actual knowledge of the '286
9
10   Patent, prior to the filing of this complaint, the Letter also imparted actual knowledge upon Laipac

11   that the Exemplary Laipac Products, and the use by consumers of those products, in the customary

12   and intended manner, is likely to infringe the '286 Patent.
13
            38.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
14
     for sale, market, and/or import into the United States, products that infringe the '978 Patent. On
15
     information and belief, Defendant has also continued to sell the Exemplary Laipac Products and
16
     distribute product literature and website materials inducing end users and others to use its products
17
18   in the customary and intended manner that infringes the '978 Patent. Thus, on information and

19   belief, Defendant is contributing to and/or inducing the infringement of the '978 Patent.
20          39.     Induced Infringement. Defendant actively, knowingly, and intentionally has been
21
     and continues to induce infringement of the '978 Patent, literally or by the doctrine of equivalence,
22
     by selling Exemplary Laipac Products to their customers for use in end-user products in a manner
23
     that infringes one or more claims of the '978 Patent.
24
25          40.     Contributory Infringement. Defendant actively, knowingly, and intentionally has

26   been and continues materially contribute to their own customers' infringement of the '978 Patent,

27   literally or by the doctrine of equivalence, by selling Exemplary Laipac Products to their
28
                                                       8
                                           Complaint with Jury Demand
         Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 9 of 10



     customers for use in end-user products in a manner that infringes one or more claims of the '978
1
2    Patent.

3              41.   Exhibit 6 includes charts comparing the Exemplary '978 Patent Claims to the

4    Exemplary Laipac Products. As set forth in these charts, the Exemplary Laipac Products practice
5    the technology claimed by the '978 Patent. Accordingly, the Exemplary Laipac Products
6
     incorporated in these charts satisfy all elements of the Exemplary '978 Patent Claims.
7
               42.   Inventergy therefore incorporates by reference in its allegations herein the claim
8
     charts of Exhibit 6.
9
10             43.   Inventergy is entitled to recover damages adequate to compensate for Defendant's

11   infringement.

12                                                JURY DEMAND
13             44.   Under Rule 38(b) of the Federal Rules of Civil Procedure, Inventergy respectfully
14
     requests a trial by jury on all issues so triable.
15
                                               PRAYER FOR RELIEF
16
     WHEREFORE, Inventergy respectfully requests the following relief:
17
            A.       A judgment that the '286 Patent is valid and enforceable;
18
19          B.       A judgment that the '401 Patent is valid and enforceable;

20          C.       A judgment that the '978 Patent is valid and enforceable;
21          D.       A judgment that Defendant has infringed, contributorily infringed, and/or induced
22
                     infringement of one or more claims of the '286 Patent;
23
            E.       A judgment that Defendant has infringed, contributorily infringed, and/or induced
24
                     infringement of one or more claims of the '401 Patent;
25
26          F.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

27                   infringement of one or more claims of the '978 Patent;

28
                                                          9
                                             Complaint with Jury Demand
        Case 4:19-cv-05842-JST Document 1 Filed 09/19/19 Page 10 of 10



           G.          An accounting of all damages not presented at trial;
1
2          H.          A judgment that awards Inventergy all appropriate damages under 35 U.S.C. § 284

3                      for Defendant's past infringement, and any continuing or future infringement of the

4                      Patents-in-Suit, up until the date such judgment is entered, including pre- or post-
5                      judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,
6
                       if necessary, to adequately compensate Inventergy for Defendant's infringement, an
7
                       accounting:
8
                  i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285 and
9
10                        that Inventergy be awarded its reasonable attorneys' fees against Defendant that

11                        it incurs in prosecuting this action;

12               ii.      that Inventergy be awarded costs, and expenses that it incurs in prosecuting this
13
                          action; and
14
                iii.      that Inventergy be awarded such further relief at law or in equity as the Court
15
                          deems just and proper.
16
17
18   Dated: September 9, 2019               Respectfully submitted,

19                                          /s/ Steven A. Nielsen
                                            Steven A. Nielsen
20                                          100 Larkspur Landing Circle, Suite 216
                                            Larkspur, CA 94939
21                                          415-272-8210
                                            Steve@NielsenPatents.com
22
                                            Isaac Rabicoff
23                                          (Pro Hac Vice admission to be filed)
                                            Rabicoff Law LLC
24                                          73 W Monroe St
                                            Chicago, IL 60603
25                                          (773) 669-4590
                                            isaac@rabilaw.com
26
                                            Counsel for Plaintiff
27                                          Inventergy LBS, LLC
28
                                                          10
                                              Complaint with Jury Demand
